Citation Nr: 1634716	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected ulcerative colitis for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to November 1958 and from February 1960 to March 1963.  The Veteran died in February 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2015, the Board remanded this case for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for entitlement to service connection for ulcerative colitis was pending.

2.  The evidence of record at the time of the Veteran's death demonstrated that the Veteran's service-connected ulcerative colitis was manifested by weight loss, general debilitation, and liver abscesses.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for ulcerative colitis, for the purposes of accrued benefits, are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her husband was entitled to a rating in excess of 10 percent for ulcerative colitis.  For the following reasons, the Board finds a 100 percent rating is warranted.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a veteran, any accrued benefits are payable to his spouse, or to others if he or she is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In this regard, a claim for Dependency and Indemnity Compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.1000(c), 3.152(b).  Here, the appellant met this requirement by filing her claim for DIC in March 2012, one month after her husband's death in February 2012.  In addition, the veteran must have had a claim pending for such benefits at the time of his or her death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  This element has been met, as well.  The Veteran filed his original claim for ulcerative colitis in October 2011, and the Veteran's claim was still pending at the time of his death.  See 38 C.F.R. § 3.160(c) (2008) (defining "pending claim" as an application that has not been finally adjudicated); 38 C.F.R. § 3.160(d) (2008) (defining "finally adjudicated claim" as one that has been allowed or disallowed by the agency of original jurisdiction and become final by expiration of the one-year period after date of notice or by denial on appellate review).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

During the period under consideration, the Veteran's ulcerative colitis is rated under Diagnostic Code 7323, ulcerative colitis.

Under Diagnostic Code 7323, ulcerative colitis is rated as 10 percent when the disease is moderate, with infrequent exacerbations.  When the disease is moderately severe, with frequent exacerbations, the veteran warrants a 30 percent rating.  A 60 percent rating is warranted when the veteran suffers from severe ulcerative colitis, with numerous attacks a year and malnutrition, with only fair health during remissions.  Lastly, a 100 percent rating is warranted when the Veteran suffers from pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscesses.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed for service connection for ulcerative colitis in October 2011.

In January 2012, the Veteran sought medical care at the VA, as he was feeling weak and poorly.  The examiner determined the Veteran was pale and struggling with a rectal fistula and inflammatory bowel disease.  Upon admission to the hospital and subsequent examinations, providers determined the Veteran suffered from edema; epigastric pain with dysphagia; bloating and gastroparesis; and inflammatory bowel disease.  Later in the month, the Veteran was diagnosed with bony metastatic lesions and abscesses within the liver with extensive metastatic involvement.

In February 2012, the Veteran's physician stated that the Veteran suffered from colon cancer, extremely poor appetite, generalized weakness, fatigue, decreased mobility, jaundice, and mental confusion.  The Veteran died later in February 2012.

In April 2013, the Veteran was posthumously awarded service connection and a 10 percent disability rating for ulcerative colitis.

In June 2013, the Veteran's widow submitted a Notice of Disagreement, in which she contended the Veteran deserved a 40 percent rating for his disability, based upon the cancer that took his life.

In December 2013, the Veteran's former private physician submitted a letter in which he concluded the Veteran died of a diffuse widespread metastatic small cell neuroendocrine tumor which originated in the Veteran's colon.  He concluded the Veteran's cancer was directly related to the ulcerative colitis, as ulcerative colitis, he believed, is obviously associated with advanced risk of colon cancer, and the tumor originated in the Veteran's colon.

In January 2014, the Veteran's widow said that the Veteran suffered greatly from his cancer and his ulcerative colitis, experiencing extreme weight loss, diarrhea, and anemia, from the time he filed his claim for entitlement to service connection.

In September 2014, the Veteran's widow was awarded service connection for cause of death.

In October 2015, the Veteran's widow submitted a statement attesting to the Veteran's severe ulcerative colitis, his many episodes of chronic diarrhea and extreme weight loss.

The Board notes that although it provided a description of all of the evidence in the file, the Board relied only on the evidence in the file at the time of the Veteran's death for the purposes of making a decision.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

At no time before the Veteran's death was he provided with a Compensation and Pension (C&P) examination to determine the nature and severity of his illness.  Moreover, due to the short period of time between the Veteran's claim for service connection and his cancer diagnosis, the Veteran's medical records during the period of appeal pertain almost entirely to his cancer and not his ulcerative colitis.  The Veteran's medical records at the time he was admitted to the hospital in January 2012 demonstrate that he suffered from anemia, chronic diarrhea, weight loss, general debility, and liver abscesses.

Thus, applying the law to the facts of the case, the Board finds the Veteran entitled to a 100 percent rating for ulcerative colitis.  As necessary for a 100 percent rating, the Veteran suffered from anemia, weight loss, general debility, and liver abscesses, as well as metastatic cancer that originated in the colon.






ORDER

Entitlement to an evaluation of 100 percent for ulcerative colitis, for accrued benefits purposes, is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


